Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.
 
   PRIORITY
Foreign Priority document EP08152657.9, filed on 12 March 2008, is acknowledged. 

WITHDRAWN REJECTIONS:
The rejection of claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is now moot due to claim cancellation.


The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is now moot due to claim cancellation.

The rejection of claim 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senturk et al. as evidenced Collins Dictionary in view of DiaSorin has been withdrawn due to claim cancellation.



NEW GROUNDS OF REJECTION
have been necessitated by claim amendment.

 
               Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 5-8, 10 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter as evidenced by DiaSorin (previously cited; Liaison Brahms PCT; dated 27 February 2007), Bergmann et al. (Method For the Selective Detection And Measurement Of Procalcitonin 1-116 And Amino-Terminal. Peptides Of Procalcitonin Comprising Amino Acids 1 and 2 of Procalcitonin 1-116. US 9,664,689) and Dictionary.com (definition: predisposition).

Based upon an analysis with respect to the claims as a whole, claims 1, 5-8, 10, 16-17 and 29 are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below.

Briefly summarized here, the new guidance cites a two part test: is the claimed invention directed to a statutory class of invention (Step 1), if so then is the claimed invention as a whole directed to a law of nature, natural phenomena, or an abstract idea (i.e. set forth or described in the claim) (Step 2A Prong 1), if so is the judicial exception integrated into a practical application (Step 2A Prong 2) and if so than does the claim as a whole amount to significantly more than the judicial exception (Step 2B).

 

Streamlined analysis provided by 2019 guidelines for subject matter eligibility, is as follows:
 
Question 1: Is the claim directed to a process, machine manufacture or composition of matter? Yes, the claims are a series of steps, which is a process.

Question 2A Prong 1: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes, claim 1 is directed to a law of nature.
 
The limitation in the claims that set forth the law of nature is:
 
Measuring a predisposition by detecting if procalcitonin in a patient sample is greater than a predetermined threshold. A predisposition is defined as “to give an inclination beforehand” or “to dispose beforehand” (Dictionary.com). Therefore the method is determined to be a method of predicting a disease state or health outcome by measuring levels of procalcitonin in a patient.
 


Question 2A Prong 2: If the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application

In the context of revised Step 2A, the following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
• An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
 • an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

The claimed invention does not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed above. The correlation between procalcitonin and predisposition to an adverse outcome of an acute coronary syndrome is a law of nature, not a practical application of a law of nature.


The additional element must show an inventive concept. Reasons supporting the significance of the additional elements can include one or more of the following:
 
•    Improvements to another technology or technical field.
•    Improvements to the functioning of the computer itself.
•    Applying the judicial exception with, or by use of, a particular machine.
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Adding a specific limitation other than what is well-understood, routine and conventional in   
      the field, or adding unconventional steps that confine the claim to a particular useful   
      application.
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a 
     particular technological environment.

With respect to Step 2B, limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
 
•    Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions 
    to implement an abstract idea on a computer
•    Simply appending well-understood, routine and conventional activities previously known to   
     the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an   
     abstract idea requiring no more than a generic computer to perform generic computer  
     functions that are well understood, routine and conventional activities previously known to the  
     industry
•    Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering 
     in conjunction with a law of nature or abstract idea
•    Generally linking the use of the judicial exception to a particular technological environment or       
     field of use.

Claim 1 has been amended to recite the use of an ultrasensitive procalcitonin assay that is a sandwich assay comprising antibodies against different moieties of procalcitonin. The use of antibodies to detect an antigen is a well-known technique in the field if molecular biology. DiaSorin discloses the use of a two site immunoluminometric assay using the sandwich principle that uses two different highly specific antibodies (See page 1, left column “Principles of the Procedure”). The use of two specific antibodies is interpreted to mean that each antibody is specific to a different moiety. The art discloses 
Claim 1 recites an ultrasensitive assay with a lower limit of detection of less than (<) 0.045 +/- 0.010 ug/L.  Therefore the assay taught by DiaSorin would be able to detect the claimed lower limit. Examiner notes the assay was commercially available in 2007 (date of the instruction manual). 

The following is noted from Bergmann et al. (column 3, line 60 bridging column 4, line 7):

For PCT determination with higher sensitivity, a modified sandwich immunoassay was recently developed which operates with an affinity-purified polyclonal antibody and which is described in more detail in MORGENTHALER N. G., STRUCK. J., FISCHER-SCHULZ. C., BERGMANN A. (2002): Sensitive immunoluminometric assay for the detection of procalcitonin. Clinical Chemistry 48: 788-789, and is available as B.R.A.H.M.S PCT sensitivity LIA (B.R.A.H.M.S AG). This assay has a substantially better functional assay sensitivity (FAS) of 7 ng/l. 

Examiner notes 7 ng/ml is .0007 ug/L. Examiner notes this assay was available for use and known in 2002. Therefore an assay with the claimed sensitivity would have been known, routine and conventional.

Claim 5 recites the type of bodily fluid obtained from a patient. Obtaining a bodily fluid from a patient in order to perform tests is a well-understood, routine and conventional activity previously engaged in by scientists in the field of diagnostics. This step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g. obtaining samples is a necessary precursor to gather data for using the correlation.

Claims 6-8 and 10 recite measuring an additional prognostic marker from a patient. Using additional markers from a patient to predict a disease state is a judicial exception. This type of correlation relies on a natural process. Measuring multiple prognostic markers does not produce something more when combined with procalcitonin as recited in claim 1. It is of note each of the makers is naturally occurring, and are judicial exceptions.

Claim 29 is directed to the detection of NT-proBNP is detected. Examiner notes claim 6 indicates this is a prognostic marker. Using additional markers from a patient to predict a disease state is a judicial exception. This type of correlation relies on a natural process. Measuring multiple prognostic markers does not produce something more when combined with procalcitonin as recited in claim 1.

Thus, none of the meaningful limitations outlined above has been satisfied. Therefore, the claims as a whole do not recite something significantly more than the judicial exception itself. Claims 1, 5-8, 10 and 29 are not eligible subject matter under 35 USC 101.

APPLICANT’S ARGUMENTS
The arguments filed on 12 May 2021 are acknowledged. The Applicant alleges the prior art (for example, Senturk) teaches that procalcitonin does not have a correlation with the severity of coronary artery disease and early prognosis (page 140, first sentence of 
The Applicant argues that although how procalcitonin develops in the patient and how it is correlated to that patient's health status might be covered under the judicial exception, the prior art states no prognosis on the basis of procalcitonin can be reached.
The Applicant states the results in Senturk “have been reached by using a much less sensitive assay than the one claimed in the current application”. The Applicant states the claimed assay does not prognostic value due to its lower limit of detection. The Applicant asserts the assays adds a technical feature that amounts to significantly more than the judicial exception itself.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant alleges Senturk et al. teaches away from using procalcitonin for measuring a predisposition to heart failure or death as claimed in the present application. The arguments point to the following section of Senturk to support this conclusion:
In conclusion, levels of hsCRP and procalcitonin are increased in patients with ACS but failed to correlate
with the severity of coronary artery disease and early prognosis.


 Examiner notes the rejection made under 35 USC 101 is not a prior art rejection. The claims are directed to a method of measuring (hence, predicting) death or heart failure in a patient by measuring a sample taken from a patient. Correlation of a marker in a patient, in this case procalcitonin, with death of the same patient is a naturally occurring phenomenon. Even arguendo the rejection was a prior art rejection, the Applicant acknowledged Senturk uses a less sensitive assay. Therefore Senturk may be unable to detect a correlation due to the sensitivity of the assay used. The MPEP teaches “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer”. It is Examiner’s position Senturk’s inability to measure or detect a correlation does not mean the judicial exception does not exist.The Applicant argues the limitation directed to an ultrasensitive assay results in something significantly more than the judicial exception. This argument is not persuasive. The claims are directed to a method of prognosis that is based on levels of procalcitonin in a patient.  This is a judicial exception. The use of an ultransensitive assay does not change the judicial exception. Further, assays with the claimed sensitivity were known and routine in the art for the reasons set forth in the rejection above.

ART OF RECORD:


Examiner also notes Remskar et al. (2002) was previously cited as prior art (see Examiner’s Answer dated 07 September 2017). Examiner notes the following from the Patent Board Decision, reversing the Examiner’s rejection:
Analysis
On balance, we agree with Appellants that the Examiner has not established a prima facie case that Remskar suggests “correlating [the] level of procalcitonin or fragment thereof to a predisposition to an adverse outcome of [an] acute coronary syndrome.”
The Examiner asserts that Remskar teaches such a correlation because, “while procalcitonin levels ‘remained normal’ in patients with uncomplicated acute myocardial infarction, . . . procalcitonin levels are increased in patients with acute myocardial infarction that is associated with severe left heart failure and cardiac arrest,” i.e., adverse outcomes. (Ans. 3.)
We agree that Remskar teaches that “procalcitonin increases in patients with acute myocardial infarction only if associated with severe left heart failure, resuscitation after cardiac arrest or in the presence of bacterial infections” and that, “in the absence of confounders such as cardiac arrest or infection, procalcitonin increases according to the severity of left heart failure.” (Remskar Summary; id. at 208, left column.) We also recognize that Remskar teaches that {Id. at 209, left column.)
Nevertheless, Remskar concludes that the small number of patients in its study “precludes an analysis of the relationship between procalcitonin concentration and severe complications such as reinfarction or impending mortality.” {Id.) Remskar also teaches that there was “considerable scattering of procalcitonin values” in the group of patients with resuscitated cardiac arrest and again suggests that the small number of patients meeting this criteria does not allow for addressing the reasons for the scattering. {Id. at 208, right column.) Remskar further teaches that “[t]he issue of cut-off values for prediction of infection or severe left heart failure, as well as sensitivity and specificity of procalcitonin in this setting could also not be addressed.” {Id. at 209, left column.) Finally, Remskar teaches that, in light of the above, “[t]he diagnosis of hemodynamic compromise or infection in the setting of acute myocardial infection . . . continues to be based on traditional clinical, hemodynamic and laboratory parameters.” {Id. (emphasis added).)
In light of Remskar’s own interpretation of the results of its study, we agree with Appellants that the Examiner has not established a prima facie case that a skilled artisan would have had reason to use procalcitonin levels to determine the predisposition of a patient to an adverse outcome of an acute coronary syndrome, with a reasonable expectation of success.
Therefore the Remskar reference has not been applied as prior art in this Office Action.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.